UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-2304


EDMOND MACHIE,

                    Plaintiff - Appellant,

             v.

LEAH MORA; STEPHEN MACISAAC, Office of the County Attorney,
Arlington County Government,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-01145-LMB-IDD)


Submitted: February 26, 2019                                 Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edmond Machie, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Edmond Machie appeals the district court’s orders dismissing his civil complaint

without prejudice and requiring him to file an amended complaint, dismissing his

complaint with prejudice for failure to comply with its prior order, and denying his

motion for reconsideration. ∗ With respect to the district court’s dismissal orders, we have

reviewed the record and find no reversible error. See Fed. R. Civ. P. 8(a) (pleading

standard); Fed. R. Civ. P. 41(b) (authorizing dismissal for failure to comply with court

order); Martin v. Duffy, 858 F.3d 239, 248 (4th Cir. 2017) (discussing pleading standard),

cert. denied, 138 S. Ct. 738 (2018); Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir.

1989) (reviewing Rule 41(b) dismissal for abuse of discretion). Accordingly, we affirm

those orders for the reasons stated by the district court. Machie v. Mora, No. 1:18-cv-

01145-LMB-IDD (E.D. Va. filed & entered Sept. 10, 2018; filed Sept. 25 & entered Sept.

26, 2018).

       The district court should have construed Machie’s motion for reconsideration as a

Fed. R. Civ. P. 59(e) motion, rather than a Fed. R. Civ. P. 60(b) motion, as it was filed

within 28 days of the entry of judgment. See Robinson v. Wix Filtration Corp., 599 F.3d
403, 412 & n.11 (4th Cir. 2010); see also Fed. R. Civ. P. 59(e) (providing current time

       ∗
          Because the document construed as Machie’s notice of appeal was filed on
October 24, 2018, within 30 days of the entry of judgment on September 26, 2018,
Machie’s appeal of the dismissal orders is timely. See Fed. R. Civ. P. 4(a)(1)(A).
Further, although Machie did not file a new or amended notice of appeal from the district
court’s order denying his motion for reconsideration, see Fed. R. App. P. 4(a)(4)(A),
(B)(ii), we conclude that Machie’s informal brief serves as the functional equivalent of a
notice of appeal from that order, see Smith v. Barry, 502 U.S. 244, 248-49 (1992).


                                             2
limit for filing motion to alter or amend). Nevertheless, because Machie’s motion failed

to demonstrate any ground that would entitle him to relief pursuant to Rule 59(e), we

conclude that the district court did not abuse its discretion in denying the motion. See

Wilkins v. Montgomery, 751 F.3d 214, 220 (4th Cir. 2014) (standard of review);

Robinson, 599 F.3d at 407 (describing grounds for Rule 59(e) relief). Accordingly, we

affirm the order denying postjudgment relief.

      We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                            3